Citation Nr: 0009976	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  99-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for lichenoid 
pityriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

According to her DD Form 214, the veteran served on active 
duty from May 1985 to May 1989, and she also had more than 
six years of prior active military service.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the veteran's claims for 
service connection for rheumatoid arthritis and lichenoid 
pityriasis.


FINDING OF FACT

In a statement received in February 2000, prior to the 
promulgation of a decision on appeal, the veteran indicated 
that she wished to "recall" her file, and she later 
clarified that her intent had not been to file a notice of 
disagreement with the RO's April 1998 rating decision, but to 
ask the RO to reconsider her two claims for service 
connection.


CONCLUSION OF LAW

The legal requirements for a withdrawal of a substantive 
appeal by the appellant have been met. 38 U.S.C.A. §§ 
7104(a), 7105 (West 1991); 38 C.F.R. §§ 20.202 and 20.204(b), 
(c) (1999).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202 and 
20.204(b) (1999).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).

In a statement received in February 2000, which she signed, 
the veteran indicated that she wished to "recall" her file 
from the Board, and that she wished to add new evidence, to 
have it reviewed by the RO.  She explained her request by 
saying that she was not "fully educated to all of the 
options" that she could take prior to her sending her claim 
forward.  Her intent was thereafter clarified, as the St. 
Petersburg, Florida, RO, service center manager indicated, in 
a written statement that was faxed to the Board on April 10, 
2000, that the veteran had spoken with one of their employees 
and had indicated that she wanted "reconsideration, not nod 
and will submit additional evidence."

The Board finds that the veteran has effectively withdrawn 
the issues on appeal.  Therefore, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, which is dismissed without prejudice.


ORDER

The appeal of the claims of entitlement to service connection 
for rheumatoid arthritis and lichenoid pityriasis is 
dismissed.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals




 

